Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In summary, claims 1-20 are allowed. 

Reasons for allowance: 
The amendments of claims on 4/21/2022 by applicant overcame all the previous objections and rejections by the examiner.  
Applicant amended the specification (00244]) on 4/21/2022 and affirmed that applicant has made a deposit of at least 625 seeds of the claimed soybean cultivar 91110044 with the Provasoli-Guillard National Center for Marine Algae and Microbiota (NCMA), 60 Bigelow Drive, East Boothbay, Maine, 04544 USA. The seeds are deposited under NCMA Accession No. 202012009. The date of the deposit is December 10, 2020.  The deposit has been accepted under the Budapest Treaty and will be maintained in the NCMA depository for a period of 30 years, or 5 years after the most recent request, or for the enforceable life of the patent, whichever is longer, and will be replaced if necessary during that period. Upon issuance, all restrictions on the availability to the public of the deposit will be irrevocably removed consistent with all of the requirements of the Budapest Treaty and 37 C.F.R. 1.801-1.809. Applicant does not waive any infringement of rights granted under this patent or under the Plant Variety Protection Act (7 USC 2321 et seq.). 
Applicant’s Terminal Disclaimer against Application No. 17/028,609 was approved on 12/31/2021. 
Prior art does not teach or suggest soybean cultivar 91110044/NCMA 202012009, or a soybean plant having all of the morphological and physiological characteristics of 91110044. Instant soybean cultivar 91110044 is distinguished phenotypically from that in prior art.   
Instant soybean cultivar 91110044 is developed from cross with parentage BN1100406 X (BN1100406 x 13224124) (specification ([0068]-[0069]). Soybean 13224124 including the morphological characteristics was disclosed in US Patent 10506785. The morphological characteristic of Soybean BN1100406 has not been publicly disclosed (also see attached Interview summary).  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE ZHONG whose telephone number is (571)270-0311. The examiner can normally be reached on Monday-Friday 8:30-17:00 EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Wayne Zhong/
Examiner, Art Unit 1662

/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663